DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification at the time of filing does not teach a specific range of between 10 nanometers to 20 micrometers for the height of the nanostructures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites nanostructures having a cross-sectional dimension greater than the cross-sectional dimension of the plurality of nanostructures.  It is unclear how the nanostructures can be compared to themselves have a dimension greater than the existing dimension.  For purposes of the rejection different individual nanostructures are being considered and compared to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 13-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delmore et al. (US 2003/0045837 A1) in view of Desai et al. (US 2007/0282247 A1) and Brennan et al. (US 2010/0226943 A1).
With regard to claims 1-9, Delmore et al. teach a method of delivering a bioactive agent to a subject, the method comprising: penetrating a stratum corneum of the subject with a microneedle having a channel in fluid communication with the bioactive agent ([0013]), a plurality of structures being associated with the microneedle (Fig. 2E members 527), transporting the bioactive agent through the channel of the microneedle ([0009]).
Delmore et al. do not explicitly disclose the outer surface pattern is formed by nanostructures and microstructures.  However, Desai et al. teach using nanostructures on medical device surfaces as beneficial to prevent/reduce bio-fouling, increase fluid flow, increase adhesion, or biointegration ([0006]).  Desai et al. teach nanostructure patterns can be used with nanostructure combinations of different cross-sectional dimensions less than about 300 nanometers as well as greater than 500 nanometers (Desai et al. [0280], [0289], [0317], [0374]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use nanostructures to form the surface pattern in Delmore et al. because Desai et al. teach this is beneficial to prevent/reduce bio-fouling, increase fluid flow, increase adhesion, or biointegration.  As combinations of structures with different cross-sections can be used this would yield microstructures and nanostructures.  Desai et al. teach the nanostructures can be provided in patterns as desired based on the treatment ([0289], [0374]) but does not explicitly disclose a fractal and/or fractal-like geometry.  However, Brennan et al. teach using surface features on medical devices to reduce bio-fouling and bio-adhesion which have fractal geometries (abstract, [0009], [0016], [0066]-[0071], [0106]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the structures in fractal patterns in Delmore et al. and Desai et al. as Brennan et al. teach this is effective for reducing biofouling and bio-adhesion of unwanted substances.  Regarding limitations with respect to the bioavialibility or concentration of the agent, the Examiner finds these features to be result effective variable influenced by the location of delivery and the use of the nanostructures.  As the drug is being delivered to the stratum corneum via a microneedle as recited the Examiner finds the bioavilability and concentration results would be the same.  As a microneedle with nanostructures is being utilized it is expected to have the same effect on tissue as recited by the claim with regard to rearrangement of the junctions between the cells.
With regard to claims 13-14, 23, and 32, Delmore et al. teach a device for delivering a bioactive agent to a subject, the device comprising: a microneedle having a channel in fluid communication with the bioactive agent ([0013]), a plurality of structures being associated with the microneedle (Fig. 2E members 527).  Delmore et al. do not explicitly disclose the outer surface pattern is formed by nanostructures and microstructures.  However, Desai et al. teach using nanostructures on medical device surfaces as beneficial to prevent/reduce bio-fouling, increase fluid flow, increase adhesion, or biointegration ([0006]).  Desai et al. teach nanostructure patterns can be used with nanostructure combinations of different cross-sectional dimensions less than about 300 nanometers as well as greater than 500 nanometers (Desai et al. [0280], [0289], [0317], [0374]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use nanostructures to form the surface pattern in Delmore et al. because Desai et al. teach this is beneficial to prevent/reduce bio-fouling, increase fluid flow, increase adhesion, or biointegration.  As combinations of structures with different cross-sections can be used this would yield microstructures and nanostructures having different cross-sectional dimensions as recited.  Desai et al. teach the nanostructures can be provided in patterns as desired based on the treatment ([0289], [0374]) but does not explicitly disclose a fractal and/or fractal-like geometry.  However, Brennan et al. teach using surface features on medical devices to reduce bio-fouling and bio-adhesion which have fractal geometries (abstract, [0009], [0016], [0066]-[0071], [0106]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the structures in fractal patterns in Delmore et al. and Desai et al. as Brennan et al. teach this is effective for reducing biofouling and bio-adhesion of unwanted substances.  Regarding limitations with respect to the bioavialibility of the agent, the Examiner finds these features to be result effective variable influenced by the location of delivery and the use of the nanostructures.  As the drug is being delivered to the stratum corneum via a microneedle as recited the Examiner finds the bioavilability results would be the same.  
With regard to claim 15, see Desai et al. [0279], [0316].
With regard to claims 16 and 17, Desai et al. teach the nanostructures can be provided in patterns as desired based on the treatment ([0289], [0374]) and as combined Brennan et al. teach using fractal patterns.  As such it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a fractal pattern dimension greater than 1 and from about 1.5 to 2.5 because Desai et al. teach patterns can be used and created to meet specific treatment needs.
With regard to claim 18, Desai et al. teach that the present invention is beneficial in allowing better ability to control features such as surface roughness ([0351]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a surface roughness between 10 to 200 nanometers because Desai et al. teach such is a controlled feature and further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
With regard to claim 19, Desai et al. teach nanostructures with dimensions as recited by the claims, see rejections to at least claims 13 and 15 as such the Examiner finds using such nanostructures would result in a shear modulus as recited.  Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a compression modulus between 4MPa and 320 MPa since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
With regard to claim 20, see [0054].
With regard to claim 21, seat least [0039] and [0053].
With regard to claim 22, Desai et al. teach nanostructure patterns can be used with nanostructure combinations of different cross-sectional dimensions between 20 nanometers and 400 nanometers and 600 nanometers to 1.5 micrometers (Desai et al. [0030], [0222], [0280], [0289], [0317], [0374]). As combinations of structures with different cross-sections can be used this would yield microstructures and nanostructures having different cross-sectional dimensions as recited.
With regard to claim 24, see at least Desai et al. [0314] and [0317], based on the desired parameters selected the ratio of the cross-section dimension to the center to center spacing can be between 1:1 and 1:4.
With regard to claims 25, see Desai et al. [0314].
With regard to claims 26, see Desai et al. at least [0009], [0030], [0222]. 
With regard to claims 27 and 28, see Desai et al. at least [0280].
With regard to claim 29, see Desai et al. [0280] values may be just over 1 which would be about 1 and Brennan et al. teach an aspect ratio including 1 (claim 18, Fig. 3) as both Desai et al. and Brennan et al. teach using various dimensions it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select values resulting in an aspect ratio of about 1.
With regard to claim 30, see Desai et al. [0314].
With regard to claim 31, see Desai et al. [0280], [0281], [0289] the structures may have round cross-sections and be straight.

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Delmore et al. (US 2003/0045837 A1), Desai et al. (US 2007/0282247 A1), and Brennan et al. (US 2010/0226943 A1) as applied to claim 1 above, and further in view of Glenn et al. (US 2007/0088248 A1).
With regard to claims 10-12, Delmore et al. teach a device substantially as claimed.  Delmore et al. do not disclose delivering a protein therapeutic, antirheumatic, or agent with a molecular weight greater than 100kDa.  However, Glenn et al. teach using microneedles to deliver protein agents with a molecular weight greater than 100kDa as well as antiarthritic agents ([0059], [0174], [0175], [0189]).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to deliver such an agent with the device of Delmore et al. because Glenn et al. teach such is an effective compound for treatment using microneedles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783